CADWALADER, District Judge
(orally). I am not willing to adopt the English decisions. They seem to proceed on the doctrine that the court of admiralty is not a court of equity in regard to the marshalling of assets.
The Desdemona, Swab. 159, is an English case, where the court made a ratable distribution between judgments obtained at different dates. In Woodworth v. Insurance Co., supra, the first suitor had established the facts on which the recovery of both was based. Here there was no contest. The libel of intervention was proper and regular, and is entitled to all benefits to be derived from the writs of attachment and sale. Rev. St. § 921; The Young Mechanic [Case No. 18,181]; Salmon Falls Manuf’g Co. v. The Tangier [Id. 12,207]; The R. P. Chase [Id. 12,099].
THE COURT. The question is, does the prior seizure entitle the material man to priority in payment? The cases in Blatch-ford seem to indicate that it does. The case of The Globe, Supra, merely decides that the lien of the suitor for supplies was divested by the sale of the vessel under process of the state courts. The lien for supplies was held paramount to that of forfeiture, which depends on seizure, in The St. Jago de Cuba, 9 Wheat. [22 U. S.] 416. C. a. v.
THE COURT. After consideration I must decide in favor of the original libellant, but with great doubt The case of The Globe is not applicable, but the decision of Judge Betts in The Triumph [Case No. 14,152] is, and is approved by' Judge Nelson.
*1296The case rests on very narrow grounds. The lien, as it is loosely called, for supplies is a peculiar one, dependent on the justice-seat or forum, and merely gives the plaintiff a right of seizure. When he has exercised this right, the court will not keep the case open for other claims of like nature, which may come in from all parts of the world, but must award the fund to the first suitor.
Decree accordingly.